     Case 1:07-cv-00620-AWI-EPG Document 555 Filed 08/07/20 Page 1 of 3

1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2

3    JAMES E. WEAVER
     Senior Litigation Counsel
4    YEN JEANNETTE TRAN
     RYAN S. WATSON
5    Trial Attorneys
     Tax Division, U.S. Department of Justice
6    P.O. Box 683
7    Ben Franklin Station
     Washington, D.C. 20044
8    (202) 305-4929 (v)
     (202) 616-3366 (v)
9    (202) 307-0054 (f)
     James.E.Weaver@usdoj.gov
10
     Y.Jeannette.Tran@usdoj.gov
11   Ryan.Watson@usdoj.gov

12   Of Counsel:
     MCGREGOR W. SCOTT
13   United States Attorney
     Eastern District of California
14

15                                    UNITED STATES DISTRICT COURT
16                               EASTERN DISTRICT OF CALIFORNIA
17

18    SHELLY IOANE,                                    Case No. 1:07-cv-00620 AWI EPG
19                       Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                       DEADLINE TO COMPLETE
20           v.                                        DEPOSITION OF SHELLY IOANE
21    JEAN NOLL,
22                       Defendant.
23

24                                            STIPULATION
25          Shelly Ioane and Jean Noll, through their respective undersigned counsel, hereby stipulate
26   to extend the deadline to complete the deposition of Shelly Ioane set forth in the Court’s June 22,
27   2020 Order (ECF No. 542) to August 21, 2020.
28

                                                       1
     Case 1:07-cv-00620-AWI-EPG Document 555 Filed 08/07/20 Page 2 of 3

1           On August 6, 2020 counsel for Ms. Noll commenced the deposition in accordance with

2    the Court’s Order. The deposition was suspended by agreement, however, after Ms. Ioane was

3    unable to continue. Counsel for Ms. Noll and Ms. Ioane agreed on the record to continue the

4    deposition over to another date, tentatively August 12, 2020, subject to obtaining the Court’s

5    approval to extend the deadline for completing Mrs. Ioane’s deposition.

6           Undersigned counsel stipulates to extend the deadline to complete the deposition from

7    August 7, 2020 to August 21, 2020.

8           WHEREFORE, the parties request that the Court approve this stipulation and extend the

9    deadline to complete the deposition to August 21, 2020. A proposed order is set forth below.

10

11   Dated: August 6, 2020                                 Respectfully submitted

12                                                         By: /s/ Peter Borenstein via E-Mail Approval
                                                           PETER BORENSTEIN
13
                                                           Attorney for Plaintiff
14
                                                           SHELLY J. IOANE
15
                                                           RICHARD E. ZUCKERMAN
16
                                                           Principal Deputy Assistant Attorney General
17
                                                           /s/ Yen Jeannette Tran
18                                                         JAMES E. WEAVER
                                                           YEN JEANNETTE TRAN
19                                                         RYAN S. WATSON
20
                                                           Attorney for Defendant
21                                                         JEAN NOLL

22

23

24

25

26
27

28

                                                       2
     Case 1:07-cv-00620-AWI-EPG Document 555 Filed 08/07/20 Page 3 of 3

1                                                ORDER

2           Pursuant to the stipulation of the parties (ECF No. 553) and as set forth above, and good
3    cause appearing therefore, the deadline to complete the deposition of Shelly Ioane is extended to
4
     August 21, 2020.
5

6    IT IS SO ORDERED.
7
        Dated:     August 7, 2020                             /s/
8                                                     UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
